

	

		II

		Calendar No. 92

		109th CONGRESS

		1st Session

		S. 629

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Sessions (for

			 himself, Mr. Kyl, and

			 Mr. Hatch) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		

			April 25, 2005

			Reported by Mr. Specter,

			 with amendments

			Omit the parts struck through and insert the parts

			 printed in italic

		

		A BILL

		To amend chapter 97 of title 18, United

		  States Code, relating to protecting against attacks on railroads and other mass

		  transportation systems.

	

	

		1.Short titleThis Act may be cited as the

			 Railroad Carriers and Mass

			 Transportation Protection Act of 2005.

		2.Attacks against

			 railroad carriers, passenger vessels, and mass transportation systems

			(a)In

			 generalChapter 97 of title

			 18, United States Code, is amended by striking sections 1992 and 1993 and

			 inserting the following:

				

					1992.Terrorist attacks

				and other violence against railroad carriers, passenger vessels, and against

				mass transportation systems on land, on water, or through the air

						(a)General

				prohibitionsWhoever, in a

				circumstance described in subsection (c), knowingly—

							(1)wrecks, derails, sets fire to, or disables

				railroad on-track equipment, a passenger vessel, or a mass transportation

				vehicle;

							(2)with intent to endanger the safety of any

				passenger or employee of a railroad carrier, passenger vessel, or mass

				transportation provider, or with a reckless disregard for the safety of human

				life, and without previously obtaining the permission of the railroad carrier,

				mass transportation provider, or owner of the passenger vessel—

								(A)places any biological agent or toxin,

				destructive substance, or destructive device in, upon, or near railroad

				on-track equipment, a passenger vessel, or a mass transportation vehicle;

				or

								(B)releases a hazardous material or a

				biological agent or toxin on or near the property of a railroad carrier, owner

				of a passenger vessel, or mass transportation provider;

								(3)sets fire to, undermines, makes unworkable,

				unusable, or hazardous to work on or use, or places any biological agent or

				toxin, destructive substance, or destructive device in, upon, or near

				any—

								(A)tunnel, bridge, viaduct, trestle, track,

				electromagnetic guideway, signal, station, depot, warehouse, terminal, or any

				other way, structure, property, or appurtenance used in the operation of, or in

				support of the operation of, a railroad carrier, without previously obtaining

				the permission of the railroad carrier, and with intent to, or knowing or

				having reason to know such activity would likely, derail, disable, or wreck

				railroad on-track equipment; or

								(B)garage, terminal, structure, track,

				electromagnetic guideway, supply, or facility used in the operation of, or in

				support of the operation of, a mass transportation vehicle, without previously

				obtaining the permission of the mass transportation provider, and with intent

				to, or knowing or having reason to know such activity would likely, derail,

				disable, or wreck a mass transportation vehicle used, operated, or employed by

				a mass transportation provider; or

								(C)structure, supply, or facility used in the

				operation of, or in the support of the operation of, a passenger vessel,

				without previously obtaining the permission of the owner of the passenger

				vessel, and with intent to, or knowing or having reason to know that such

				activity would likely disable or wreck a passenger vessel;

								(4)removes an appurtenance from, damages, or

				otherwise impairs the operation of a railroad signal system or mass

				transportation signal or dispatching system, including a train control system,

				centralized dispatching system, or highway-railroad grade crossing warning

				signal, without authorization from the rail carrier or mass transportation

				provider;

							(5)with intent to endanger the safety of any

				passenger or employee of a railroad carrier, owner of a passenger vessel, or

				mass transportation provider or with a reckless disregard for the safety of

				human life, interferes with, disables, or incapacitates any dispatcher, driver,

				captain, locomotive engineer, railroad conductor, or other person while the

				person is employed in dispatching, operating, or maintaining railroad on-track

				equipment, a passenger vessel, or a mass transportation vehicle;

							(6)engages in conduct, including the use of a

				dangerous weapon, with the intent to cause death or serious bodily injury to

				any person who is on the property of a railroad carrier, owner of a passenger

				vessel, or mass transportation provider that is used for railroad or mass

				transportation purposes;

							(7)conveys false information, knowing the

				information to be false, concerning an attempt or alleged attempt that was

				made, is being made, or is to be made, to engage in a violation of this

				subsection; or

							(8)attempts, threatens, or conspires to engage

				in any violation of any of paragraphs (1) through (7),

				shall be

				fined

							shall be fined under this title,

				imprisoned not more than 20 years, or both.(b)Aggravated

				offenseWhoever commits an

				offense under subsection (a) in a circumstance in which—

							(1)the railroad on-track equipment, passenger

				vessel, or mass transportation vehicle was carrying a passenger or employee at

				the time of the offense;

							(2)the railroad on-track equipment, passenger

				vessel, or mass transportation vehicle was carrying high-level radioactive

				waste or spent nuclear fuel at the time of the offense;

							(3)the railroad on-track equipment, passenger

				vessel, or mass transportation vehicle was carrying a hazardous material at the

				time of the offense that—

								(A)was required to be placarded under subpart

				F of part 172 of title 49, Code of Federal Regulations; and

								(B)is identified as class number 3, 4, 5, 6.1,

				or 8 and packing group I or packing group II, or class number 1, 2, or 7 under

				the hazardous materials table of section 172.101 of title 49, Code of Federal

				Regulations; or

								(4)the offense results in the death of any

				person, shall be fined under this title, imprisoned for any term of years or

				life, or both. The term of imprisonment for a violation described in paragraph

				(2) shall be not less than 30 years. In the case of a violation described in

				paragraph (4), the offender shall be fined under this title and imprisoned for

				life and be subject to the death penalty.

							(b)Aggravated

				offense(1)Whoever commits an offense under subsection

				(a) in a circumstance in which—

								(A)the railroad on-track equipment, passenger

				vessel, or mass transportation vehicle was carrying a passenger or employee at

				the time of the offense;

								(B)the railroad on-track equipment, passenger

				vessel, or mass transportation vehicle was carrying high-level radioactive

				waste or spent nuclear fuel at the time of the offense;

								(C)the railroad on-track equipment, passenger

				vessel, or mass transportation vehicle was carrying a hazardous material at the

				time of the offense that—

									(i)was required to be placarded under subpart

				F of part 172 of title 49, Code of Federal Regulations; and

									(ii)is identified as class number 3, 4, 5, 6.1,

				or 8 and packing group I or packing group II, or class number 1, 2, or 7 under

				the hazardous materials table of section 172.101 of title 49, Code of Federal

				Regulations; or

									(D)the offense results in the death of any

				person,

								shall be fined under this title,

				imprisoned for any term of years or life, or both.(2)The term of imprisonment for a violation

				described in paragraph (1)(B) shall be not less than 30 years.

							(3)In the case of a violation described in

				paragraph (1)(D), the offender shall be fined under this title and imprisoned

				for a term of years up to life or sentenced to death, in accordance with

				section 3591 of title 18, United States Code.

							(c)Circumstances

				required for offenseA

				circumstance described in this subsection is any of the following:

							(1)Any of the conduct required for the offense

				is, or, in the case of an attempt, threat, or conspiracy to engage in conduct,

				the conduct required for the completed offense would be, engaged in, on,

				against, or affecting a mass transportation provider, owner of a passenger

				vessel, or railroad carrier engaged in or affecting interstate or foreign

				commerce.

							(2)Any person who travels or communicates

				across a State line in order to commit the offense, or transports materials

				across a State line in aid of the commission of the offense.

							(d)NonapplicabilitySubsection (a) does not apply to the

				conduct with respect to a destructive substance or destructive device that is

				also classified under chapter 51 of title 49 as a hazardous material in

				commerce if the conduct—

							(1)complies with chapter 51 of title 49 and

				regulations, exemptions, approvals, and orders issued under that chapter;

				or

							(2)constitutes a violation, other than a

				criminal violation, of chapter 51 of title 49 or a regulation or order issued

				under that chapter.

							(e)DefinitionsIn this section—

							(1)the term biological agent has

				the meaning given the term in section 178(1);

							(2)the term dangerous weapon

				means a weapon, device, instrument, material, or substance, animate or

				inanimate, that is used for, or is readily capable of, causing death or serious

				bodily injury, including a pocket knife with a blade of less than

				21/2 inches in length and a box cutter;

							(3)the term destructive device

				has the meaning given the term in section 921(a)(4);

							(4)the term destructive substance

				means an explosive substance, flammable material, infernal machine, or other

				chemical, mechanical, or radioactive device or material, or matter of a

				combustible, contaminative, corrosive, or explosive nature, except that the

				term radioactive device does not include any radioactive device or

				material used solely for medical, industrial, research, or other peaceful

				purposes;

							(5)the term hazardous material

				has the meaning given the term in section 5102(2) of title 49;

							(6)the term high-level radioactive

				waste has the meaning given the term in section 2(12) of the

				Nuclear Waste Policy Act of 1982 (42

				U.S.C. 10101(12));

							(7)the term mass transportation

				has the meaning given the term in section 5302(a)(7) of title 49, except that

				the term includes school bus, charter, and sightseeing transportation;

							(8)the term on-track equipment

				means a carriage or other contrivance that runs on rails or electromagnetic

				guideways;

							(9)the term passenger vessel has

				the meaning given the term in section 2101(22) of title 46, United States Code,

				and includes a small passenger vessel (as defined under section 2101(35) of

				that title);

							(10)the term railroad on-track

				equipment means a train, locomotive, tender, motor unit, freight or

				passenger car, or other on-track equipment used, operated, or employed by a

				railroad carrier;

							(11)the term railroad has the

				meaning given the term in section 20102(1) of title 49;

							(12)the term railroad carrier has

				the meaning given the term in section 20102(2) of title 49;

							(13)the term serious bodily injury

				has the meaning given the term in section 1365(h)(3);

							(14)the term spent nuclear fuel

				has the meaning given the term in section 2(23) of the

				Nuclear Waste Policy Act of 1982 (42

				U.S.C. 10101(23));

							(15)the term State has the meaning

				given the term in section 2266(8);

							(16)the term toxin has the meaning

				given the term in section 178(2); and

							(17)the term vehicle means any

				carriage or other contrivance used, or capable of being used, as a means of

				transportation on land, on water, or through the

				air.

							.

			(b)Conforming

			 amendments

				(1)Table of

			 sectionsThe table of

			 sections at the beginning of chapter 97 of title 18, United States Code, is

			 amended—

					(A)by striking RAILROADS in the chapter

			 heading and inserting RAILROAD CARRIERS AND MASS TRANSPORTATION SYSTEMS ON LAND, ON

			 WATER, OR THROUGH THE AIR;

					(B)by striking the items relating to sections

			 1992 and 1993; and

					(C)by inserting after the item relating to

			 section 1991 the following:

						

							

								1992. Terrorist attacks and

				other violence against railroad carriers, passenger vessels, and against mass

				transportation systems on land, on water, or through the

				air.

							

							.

					(2)Table of

			 chaptersThe table of

			 chapters at the beginning of part I of title 18, United States Code, is amended

			 by striking the item relating to chapter 97 and inserting the following:

					

						

							

								

									97. Railroad carriers and mass

						transportation systems on land, on water, or through the air1991

									

								

							

						.

				(3)Conforming

			 amendmentsTitle 18, United

			 States Code, is amended—

					(A)in section 2332b(g)(5)(B)(i), by striking

			 1992 (relating to wrecking trains), 1993 (relating to terrorist attacks

			 and other acts of violence against mass transportation systems), and

			 inserting 1992 (relating to terrorist attacks and other acts of violence

			 against railroad carriers and against mass transportation systems on land, on

			 water, or through the air),;

					(B)in section 2339A, by striking

			 1993,; and

					(C)in section 2516(1)(c) by striking

			 1992 (relating to wrecking trains), and inserting 1992

			 (relating to terrorist attacks and other acts of violence against railroad

			 carriers and against mass transportation systems on land, on water, or through

			 the air),.

					

	

		April 25, 2005

		Reported with amendments

	

